Appeal from an order of the County Court of Tompkins County (Rowley, J.), entered June 20, 2006, which affirmed a judgment of the City Court of the City of Ithaca in favor of defendant.
Kane, J.
From the late 1980s through approximately 2000, defendant rented an apartment from plaintiffs wife. Before her death in 1998, plaintiff’s wife handled all business pertaining to the apartment. In 1999, plaintiff replaced a water pump which he alleges was damaged by defendant’s actions. He also contends that defendant damaged windows, ceiling tiles and a wall while she lived there. In 2005, plaintiff commenced this small claims action. City Court found that the action was untimely and, in the alternative, that defendant did not cause the property damage. On plaintiffs appeal, County Court affirmed, prompting plaintiffs appeal to this Court.
*937Plaintiff did not present evidence of a written lease nor of the terms of any oral lease. Likewise, plaintiff failed to present sufficient proof that the damage to the apartment was caused by defendant’s intentional or negligent acts. We are satisfied that City Court did substantial justice between the parties according to the rules and principles of substantive law, and that its judgment is not clearly erroneous (see UCCA 1804, 1807; Sten v Desrocher, 8 AD3d 915 [2004]).
Crew III, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.